Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00222-CR

                                Jacob Cory GONZALES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011CR8528A
                          Honorable Pat Priest, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED AS MODIFIED.

      SIGNED July 15, 2015.


                                             _____________________________
                                             Jason Pulliam, Justice